Exhibit 10.1

AMENDMENT NO. 2 TO

MANAGEMENT SHAREHOLDERS AGREEMENT AND ASSIGNMENT

This Amendment No. 2 to the Management Shareholders Agreement (this “Amendment”)
is made as of March 30, 2012, for the purpose of amending the Management
Shareholders Agreement (as amended from time to time, the “Initial Agreement”),
dated as of May 6, 2009 and effective as of February 4, 2008, by and among
Intelsat Global S.A. (f/k/a/ Intelsat Global, Ltd.), a Luxembourg société
anonyme, RCS Luxembourg B149927 (“Intelsat Global”), the Affiliates of the BC
Investor (as defined below) signatory hereto (the “Former BC Shareholders”), the
Affiliates of Silver Lake (as defined below) signatory hereto (the “Former
Silver Lake Shareholders”) and the Management Shareholders (as defined in the
Initial Agreement).

R E C I T A L S

WHEREAS, prior to, or concurrently with entering into, this Amendment, (i) the
Former BC Shareholders and the shareholder set forth on Schedule A hereto (the
“BC Investor”) have entered into, or are entering into, that certain
contribution agreement, pursuant to which the Former BC Shareholders are
contributing all of their common shares of Intelsat Global to the BC Investor,
and (ii) the Former Silver Lake Shareholders and the shareholder set forth on
Schedule B hereto (“Silver Lake” and, together with the BC Investor, the
“Sponsor Shareholders” and, together with the Management Shareholders, the
“Shareholders”) have entered into, or are entering into, that certain
contribution agreement, pursuant to which the Former Silver Lake Shareholders
are contributing all of their common shares of Intelsat Global to Silver Lake
(collectively, the “Contributions”);

WHEREAS, prior to the date of this Amendment, (i) Intelsat Global has formed
Intelsat Global Holdings S.A., a Luxembourg société anonyme, (“Intelsat Global
Holdings”), as a wholly-owned subsidiary of Intelsat Global and (ii) Intelsat
Global Holdings has formed a new intermediate holding company, Intelsat
Investment Holdings S.àr.l., to hold all of the outstanding shares of Intelsat
Global Holdings’ subsidiaries;

WHEREAS, concurrently with the entry into this Amendment, Intelsat Global
Holdings and all of the shareholders of Intelsat Global (including the
Shareholders) are entering into certain contribution agreements, pursuant to
which such shareholders are contributing their Class A common shares, nominal
value $0.01 per share, of Intelsat Global and Class B common shares, nominal
value $0.01 per share, of Intelsat Global to Intelsat Global Holdings in
exchange for Class A common shares, nominal value $0.01 per share, of Intelsat
Global Holdings and Class B common shares, nominal value $0.01 per share, of
Intelsat Global Holdings, all on the terms and conditions set forth in such
contribution agreements (the “Transaction”);

WHEREAS, immediately following the Transaction, the Shareholders will hold such
number of common shares of Intelsat Global Holdings equal to the number of
common shares of Intelsat Global immediately prior to the Transactions and will
not directly own any common shares of Intelsat Global;



--------------------------------------------------------------------------------

WHEREAS, In connection with the Transaction, Intelsat Global, Intelsat Global
Holdings and the Sponsor Shareholders wish to amend the Initial Agreement to
provide for the assignment of the Initial Agreement from Intelsat Global to
Intelsat Global Holdings;

WHEREAS, Section 15(g) of the Initial Agreement permits the Board of Directors
of Intelsat Global (the “Board”) to take all actions determined by the Board to
be necessary and appropriate in connection with the consummation of a
Reorganization (as defined in the Initial Agreement);

WHEREAS, the Transactions constitute a Reorganization for purposes of the
Initial Agreement;

WHEREAS, the Board and the Board of Directors of Intelsat Global Holdings have
each determined that it is necessary and appropriate in connection with the
consummation of the Transactions to make certain amendments to the Initial
Agreement; and

WHEREAS, the Sponsor Shareholders and the Management Shareholders signatory
hereto who, as of the Amendment Effective Date (as defined below), hold fifty
percent (50%) or more of the Restricted Shares (as defined in the Initial
Agreement) (including Restricted Shares issuable upon the exercise of rights to
acquire shares of Common Stock of Intelsat Global Holdings) (the “Consenting
Management Shareholders”) have approved the amendments set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, and in consideration
of the promises and covenants set forth herein, by resolution of the Board and
the agreement of the parties hereto, the Initial Agreement is amended as of the
Amendment Effective Date as follows:

A G R E E M E N T

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings given them in the Initial Agreement
(for the avoidance of doubt, as applicable, as amended by this Amendment).

2. Assignment and Assumption to Intelsat Global Holdings.

2.1 Assignment of Initial Agreement. Effective as of the Amendment Effective
Date, Intelsat Global agrees to transfer, convey and assign to Intelsat Global
Holdings all of Intelsat Global’s obligations, liabilities, rights, title and
interest in the Initial Agreement, as amended hereby.

2.2 Assumption of Obligations. Effective as of the Amendment Effective Date,
Intelsat Global Holdings hereby assumes and agrees (a) to accept the transfer,
conveyance and assignment of the Initial Agreement, as amended hereby, and
(b) to become a party to the Initial Agreement, as amended hereby, and hereby
assumes all obligations, liabilities, rights, title and interest of Intelsat
Global with respect to the Initial Agreement, as amended hereby.

 

- 2 -



--------------------------------------------------------------------------------

2.3 Release of Intelsat Global. Effective as of the Amendment Effective Date,
Intelsat Global Holdings and each of the Shareholders hereby releases Intelsat
Global from any obligations and liabilities relating to the Initial Agreement,
as amended hereby.

3. Assignment and Assumption to the Sponsor Shareholders.

3.1 Assignment of Initial Agreement. Effective as of the Amendment Effective
Date, (a) each of the Former BC Shareholders hereby transfers, conveys and
assigns to the BC Investor all of such Former BC Shareholder’s obligations,
liabilities, rights, title and interest in the Initial Agreement, as amended
hereby, and (b) each of the Former Silver Lake Shareholders hereby transfers,
conveys and assigns to Silver Lake all of the Former Silver Lake Shareholders’
obligations, liabilities, rights, title and interest in the Initial Agreement,
as amended hereby.

3.2 Assumption of Obligations. Effective as of the Amendment Effective Date,
(a) the BC Investor hereby assumes and agrees (i) to accept the transfer,
conveyance and assignment of the Initial Agreement, as amended hereby, and
(ii) to become a party to the Initial Agreement, as amended hereby, and hereby
assumes all obligations, liabilities, rights, title and interest of the Former
BC Shareholders with respect to the Initial Agreement, as amended hereby, and
(b) Silver Lake hereby assumes and agrees (i) to accept the transfer, conveyance
and assignment of the Initial Agreement, as amended hereby, and (ii) to become a
party to the Initial Agreement, as amended hereby, and hereby assumes all
obligations, liabilities, rights, title and interest of the Former Silver Lake
Shareholders with respect to the Initial Agreement, as amended hereby.

3.3 Release. Intelsat Global Holdings and each of the Shareholders hereby
consent to the assignments and assumptions described in Sections 3.1 and 3.2,
and Intelsat Global Holdings and each of the Shareholders hereby release the
Former BC Shareholders and the Former Silver Lake Shareholders respectively from
any obligations and liabilities relating to the Initial Agreement, as amended
hereby other than with respect to any breaches, on or prior to the date of this
Amendment, of any of their respective representations, warranties, covenants or
agreements set forth therein.

4. Waiver of Tag-Along Rights.

The Management Shareholders hereby waive any and all rights granted to the
Management Shareholders under Section 4 of the Initial Agreement (“Tag-Along
Rights”) that may arise solely as a result of the Contributions and the
Transaction.

5. Amendment to Initial Agreement.

Upon the occurrence of the Amendment Effective Date, the following amendments
are hereby made to the Initial Agreement, with full force and effect as of the
Amendment Effective Date:

5.1 References to Intelsat Global, Ltd. and the “Company”. All references to
“Intelsat Global, Ltd.” are hereby replaced with “Intelsat Global Holdings S.A.”
Furthermore, the defined term “the Company” shall be deemed to refer to Intelsat
Global Holdings, as its legal name may be changed from time to time.

 

- 3 -



--------------------------------------------------------------------------------

5.2 References to BC Investors. All references to “BC Investors” are hereby
replaced with “BC Investor.”

6. Condition to Amendment. The effectiveness of this Amendment is subject to the
consummation of the Transaction (such time and date of consummation, the
“Amendment Effective Date”).

7. Miscellaneous.

7.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.

7.2 Counterparts. This Amendment may be executed in two or more counterparts
(including by facsimile or pdf format), each of which shall be deemed an
original and all of which together shall be considered one and the same
agreement.

7.3 Severability. In the event that any part or parts of this Amendment shall be
held illegal or unenforceable by any court or administrative body of competent
jurisdiction, such determination shall not affect the remaining provisions of
this Amendment which shall remain in full force and effect. If legally
permitted, the unenforceable provision will be replaced with an enforceable
provision that as nearly as possible gives effect to the parties’ intent.

7.4 Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties.

7.5 Submission to Jurisdiction; Waiver of Jury Trial. EACH PARTY HERETO HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF
NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.6 Specific Performance. Intelsat Global, Intelsat Global Holdings and the
Shareholders hereby acknowledge and agree that it is impossible to measure in
money the damages which will accrue to the parties hereto by reason of the
failure of any party hereto to

 

- 4 -



--------------------------------------------------------------------------------

perform any of its obligations set forth in this Amendment and that, in the
event of any such failure, an aggrieved party will be irreparably damaged and
will not have an adequate remedy at law. Any such party shall, therefore, be
entitled (in addition to any other remedy to which such party may be entitled at
law or in equity) to injunctive relief, including specific performance, to
enforce such obligations, without the posting of any bond and if any action
should be brought in equity to enforce any of the provisions of this Amendment,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

7.7 Miscellaneous. Except as expressly amended hereby, the Initial Agreement
shall in all respects continue in full force and effect and the parties ratify
and confirm that they continue to be bound by the terms and conditions thereof.

[Remainder of the page left intentionally blank.]

 

- 5 -



--------------------------------------------------------------------------------

* * * * *

I hereby certify that this Amendment was adopted by the Board of Directors of
Intelsat Global S.A. on August 25, 2011.

Executed on this 30 day of March, 2012.

 

/s/ Phillip Spector

By: Phillip L. Spector

Title: Executive Vice President and

General Counsel

* * * * *

I hereby certify that this Amendment was adopted by the Board of Directors of
Intelsat Global Holdings S.A. on August 25, 2011.

Executed on this 30 day of March, 2012.

 

/s/ Phillip Spector

By: Phillip L. Spector

Title: Executive Vice President and

General Counsel

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

INTELSAT GLOBAL S.A. By:  

/s/ Phillip L. Spector

  Name: Phillip L. Spector   Title: Executive Vice President and   General
Counsel INTELSAT GLOBAL HOLDINGS S.A. By:  

/s/ Phillip L. Spector

  Name: Phillip L. Spector   Title: Executive Vice President and   General
Counsel

 



--------------------------------------------------------------------------------

SPONSOR SHAREHOLDERS: SERAFINA S.A. By:  

/s/ Pierre Stemper

  Name: Pierre Stemper   Title: Director

 

SLP III INVESTMENT HOLDING S.ÀR.L.

    By:   /s/ Seda Yalcinkaya       /s/ Wolfgang Zettel  

Name: Seda Yalcinkaya

Title: Manager

     

Name: Wolfgang Zettel

Title: Manager

 

 



--------------------------------------------------------------------------------

FORMER BC SHAREHOLDERS:

For and on behalf of the Limited Partnerships comprising

BC EUROPEAN CAPITAL VIII – 1 to 12 and 14 to 34:

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director By:  

/s/

  Name:   Title:

For and on behalf of

BC EUROPEAN CAPITAL 35 SC:

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director

For and on behalf of

BC EUROPEAN CAPITAL 36 SC:

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director

For and on behalf of

BC EUROPEAN CAPITAL 37 SC:

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director

For and on behalf of

BC EUROPEAN CAPITAL 38 SC:

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director

 



--------------------------------------------------------------------------------

For and on behalf of BC EUROPEAN CAPITAL 39 SC: By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director

For and on behalf of

BC EUROPEAN CAPITAL – INTELSAT SYNDICATION L.P.

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director By:  

/s/

  Name:   Title: For and on behalf of BC EUROPEAN CAPITAL – INTELSAT
CO-INVESTMENT By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director By:  

/s/

  Name:   Title:

For and on behalf of

BC EUROPEAN CAPITAL – INTELSAT CO-INVESTMENT 1

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Title: Director By:  

/s/

  Name:   Title:

 



--------------------------------------------------------------------------------

FORMER SILVER LAKE SHAREHOLDERS: SILVER LAKE PARTNERS III, L.P. By:   Silver
Lake Technology Associates III, L.P.,   its general partner By:   SLTA III (GP),
L.L.C.,   its general partner By:   Silver Lake Group, L.L.C.,   its managing
member By:  

/s/ Karen M. King

  Name: Karen M. King   Title: Managing Director and Chief Legal Officer SILVER
LAKE TECHNOLOGY INVESTORS III, L.P. By:   Silver Lake Technology Associates III,
L.P.,   its general partner By:   SLTA III (GP), L.L.C.,   its general partner
By:   Silver Lake Group, L.L.C.,   its managing member By:  

/s/ Karen M. King

  Name: Karen M. King   Title: Managing Director and Chief Legal Officer

 



--------------------------------------------------------------------------------

MANAGEMENT SHAREHOLDERS:

 

/s/ David McGlade

David McGlade

Residence Address:

As set forth on the register of

shareholders of Intelsat Global Holdings.

/s/ Michael McDonnell

Michael McDonnell

Residence Address:

As set forth on the register of

shareholders of Intelsat Global Holdings.

/s/ Phillip L. Spector

Phillip L. Spector

Residence Address:

As set forth on the register of

shareholders of Intelsat Global Holdings.